Citation Nr: 0605771	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-28 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable rating) for service-
connected low back disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision that denied 
a compensable disability rating for lumbosacral strain.  The 
veteran filed a notice of disagreement (NOD) in June 2003, 
and the RO issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2003.

In February 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons expressed below, the matter on appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005)), the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.

Appellate review discloses that in a July 2001 private 
medical record, N. Fleisig, M.D., noted that the veteran was 
involved in a motor vehicle accident in June 2001.  After 
conducting an examination, Dr. Fleisig's impression was that 
secondary to the June 2001 accident, the veteran sustained a 
cerebral concussion and a paravertebral cervical muscular 
ligamentus injury.  An October 2001 MRI of the lumbar spine 
revealed L4-5 right side facet osteoarthritis with synovial 
cyst extending into the central spinal canal causing mass-
effect on the transmitting right L5 nerve roots.  

In an October 2001 private medical record, M. Gelch, M.D., 
noted the veteran's chief complaints as back pain, right hip 
and right lower extremity pain and some neck pain since June 
2001.  Dr. Gelch indicated that the history of the veteran's 
present illness included the veteran being involved in a 
rear-end-collision and the veteran past medical history to 
include an injury during service where the veteran hurt his 
back and right leg.  The impression was L-5 nerve root 
compression by synovial cyst, question benign growth.   

A May 2002 VA examination report reflects that the veteran 
was diagnosed with degenerative joint disease (of the lumbar 
spine manifested by narrowing of the joint spaces and 
scleroris of the facet joints, as well as degenerative disc 
disease  manifested by diminished reflexes in the lower 
extremities and tenderness in the right sciatic nerve.  The 
examiner commented that the veteran had a back injury in 
service and suffered severe strain.  He had gone on to 
develop DJD of the lumbar spine with some evidence of neural 
radiculopathy with pain radiating down the right leg.  The 
examiner noted that the veteran had a history of a motor 
vehicle accident which left him with some stiffness.  

In the June 2003 (NOD, the veteran  asserted that there was 
no doubt in his mind that the difficulties he was 
experiencing since the June 2001 auto accident were 
aggravated by his already existing service connected 
lumbosacral stain disability.

In an August 2003 VA examination, it was noted that the 
veteran received his healthcare at the Providence VA Medical 
Center.  The veteran reported that his back had bothered him 
off and on since the injury he sustained in service and that 
it had recently worsened.  The examiner noted the recent 
motor vehicle accident.  The diagnosis was degenerative joint 
disease lumbosacral spine.  

In September 2005, the veteran's representative, requested 
that the veteran's lumbosacral spine disability be rated 
under  Diagnostic Codes 5003-5292 as opposed to the current 
Diagnostic Code 5295.  

The aforementioned evidence, particularly, the May 2002 
examiner report and subsequent medical records reflecting 
diagnoses of degenerative joint disease of the lumbar spine, 
indicate that the disability for which service connection was 
granted-previously rated as lumbosacral strain-has now 
progressed to degenerative arthritis; hence, 
recharacterization of the disability, and consideration of 
alternative diagnostic codes for rating the service-connected 
disability appears appropriate.  As some records include a 
diagnosis of degenerative disc disease-not shown to be a 
progression of the service-connected disability-a medical 
opinion that addresses whether it is possible to separate the 
symptoms and effects of service-connected disability from any 
nonservice-connected lumbar spine disability, to include 
symptoms of the veteran's nonservice-connected degenerative 
disc disease would be helpful in resolving the claim for 
increase.  See Mittleider v.  West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected one, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the veteran's service-connected 
disability).

The Board also points out that recent changes to the rating 
criteria pertaining to disabilities of the spine took effect 
on September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00 and 07-03), 
medical findings responsive to the revised criteria are 
needed to properly adjudicate the claim on appeal. 

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2005). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id. If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran had an MRI at the VA Medical Center (VAMC) 
in Roxbury, Massachusetts in May 2003; however, the claims 
file only includes a December 2001 neurology record from the 
VAMC in Providence, Rhode Island.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the VA facilities referenced above, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for service connection for the psychiatric disorder, to 
include PTSD, on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal in 
light of all pertinent evidence and legal authority (to 
include all pertinent diagnostic codes for evaluating the 
veteran's low back disability).  

Accordingly, this  matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the the 
Providence VAMC all outstanding pertinent 
records of evaluation and/or treatment of  
the low back, from  January 2001 to the 
present; and obtain from the Roxbury VAMC 
a May 2003 MRI report, as well as all 
other outstanding pertinent records of 
evaluation and/or treatment of  the low 
back, from January 2001 to the present.   
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent medical records that 
are not currently of record 
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession regarding each of the claims 
remaining on appeal, and explain the type 
of evidence that is his ultimate 
responsibility to submit. The RO's letter 
should include clear notice that the 
veteran has a full one-year period for 
response (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low 
back, by a physician, at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include x-rays), and any 
necessary consultation(s)  should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or  
incoordination associated with the low 
back.    If pain on motion is observed, 
he should indicate the point at which 
pain begins.  He  should also indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms  noted above during flare-
ups and/or with  repeated use; to the 
extent possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.

The physician should also indicate 
whether there is any ankylosis of the  
spine, and if so, whether it is favorable  
or unfavorable, and the extent of such 
ankylosis; as well as whether the veteran 
has an abnormal gait, and/or abnormal 
spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

In rendering the above-referenced  
findings, the examiner should, to the 
extent possible, distinguish the symptoms 
of the service-connected low back 
disability (currently characterized as 
degenerative joint disease) those 
attributable to any additionally 
diagnosed nonservice-connected lumbar 
spine disability, to specifically include 
degenerative disc disease.   If it not 
medically possible to do so, the examiner 
should clearly so state, and indicate 
that the findings are indicative of 
overall lumbar spine impairment.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
veteran fails to report  for the 
scheduled orthopedic examination,  the RO 
should apply the provisions of  38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the  claim in 
light of all pertinent evidence and legal 
authority, to include specific discussion 
of recharacterization of the veteran's 
service-connected low back disability, 
and consideration of all appropriate 
diagnostic codes for evaluating the 
disability.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

